OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
We agree that the People’s evidence was legally insufficient to establish defendant’s constructive possession of either the narcotics or weapons found in the apartment where defendant was arrested, and that the trial order of dismissal was therefore properly granted (CPL 290.10 [1]). The People presented no evidence of defendant’s dominion and control over the contraband. Proof that the premises were used for drug dealing was not sufficient to establish that defendant himself was guilty of unlawful drug and weapons possession.
Chief Judge Wachtler and Judges Simons, Kaye, Alexander, Titone, Hancock, Jr., and Bellacosa concur.
Order affirmed in a memorandum.